Citation Nr: 0728812	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  04-06 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a generalized 
anxiety disorder, currently evaluated as 50 percent 
disabling.  

2.  Entitlement to an increased rating for recurrent 
headaches, currently evaluated as 30 percent disabling.  

3.  Entitlement to an increased (compensable) rating for 
hemorrhoids.  



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel





INTRODUCTION

The veteran had active service in the United States Air Force 
from February 1957 to January 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

This case has been before the Board on numerous occasions and 
the procedural history, to include discussion of the August 
2002 United States Court of Appeals for Veterans Claims 
(Court) order, is listed in the below decision.  

The veteran is currently in receipt of a total disability 
evaluation based on individual unemployability (TDIU).  That 
is, he has been found unemployable due to the totality of his 
service-connected disabilities and is in receipt of a 100 
percent disability evaluation.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16(a). 

The veteran's listed representative (R. LaPointe) has retired 
from the practice of law.  The veteran was informed of this, 
and was told that he may select another representative.  No 
response was received either from the veteran or his former 
representative regarding the appointment of a new 
representative, and pursuant to a June 2007 notification 
letter, the Board will thus assume that the veteran intends 
to proceed pro se in the matter.  


FINDINGS OF FACT

1.  The veteran's service-connected  generalized anxiety 
disorder is manifested by  panic attacks during moments of 
stress, causing reduced reliability and productivity; 
however, it is not productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood due to 
such symptoms as: suicidal ideation; near continuous panic 
attacks, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or inability to establish and 
maintain effective relationship.  
 
2.  The veteran's service-connected recurrent headaches are 
due to muscle tension; they are not productive of more than 
moderate disability; his headaches, although frequent, are 
not prostrating or prolonged in nature, nor are they 
productive of severe economic inadaptability.  

3.  The veteran's service connected hemorrhoids are 
productive of minimal redundant tissue and no more than mild 
symptomatology; there is no medical evidence of large or 
thrombotic, irreducible hemorrhoids, with excessive redundant 
tissue and evidencing frequent recurrences, nor is there 
medical evidence of persistent bleeding with secondary anemia 
or fissures.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for a 
generalized anxiety disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 4.130, Diagnostic Code 9400 (2006).  

2.  The criteria for a rating in excess of 30 percent for 
recurrent headaches have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2006).  

3.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.114, Diagnostic Code 
7336 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a December 2002 letter, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claims.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
did not occur in this case as the VCAA had not been enacted 
at the time of the RO's initial denial.  
The Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court (Court of Appeals for Veterans Claims), 
the burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide ant pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  (Emphasis added.)  See also Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but as explained below, such error is rebutted.  The 
veteran was provided with a VCAA notice letter in 2002 which, 
while temporally after the initial RO decision, did provide 
the veteran with adequate notice as to the parties' 
respective obligations to obtain the information and evidence 
necessary to substantiate the claims, and requested that the 
veteran provide any pertinent evidence in his possession.  
Thereafter, the RO cured the timing defect by providing 
complete VCAA notice together with re-adjudication of the 
claims and issuance of a supplemental statement of the case, 
to include in November 2006, complying with the Board's June 
2003 and July 2005 remand instructions.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The veteran was 
not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.  Under these circumstances, 
the presumption of prejudicial error against the veteran's 
claims is rebutted.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 
16, 2007). 
 
With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
his claims be granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  However, as it was mailed to the 
veteran at the same time of the RO's last readjudication in 
November 2006, it was not timely.  See Pelegrini, supra (VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits).  However, as the preponderance of the evidence is 
against the three increased rating claims on appeal and, as a 
result, they must be denied, any question as to a higher 
rating or effective date is moot.  Moreover, the veteran has 
been provided the opportunity to respond to VA correspondence 
and over the course of the appeal has had multiple 
opportunities to submit and identify evidence.  He has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.  

While the veteran does not have the burden of demonstrating 
prejudice (see Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007)), it is pertinent to note that the evidence 
does not show, nor does the veteran contend, that any 
notification deficiencies, either with respect to timing or 
content, have resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran and comprehensive VA examinations to evaluate the 
disabilities at issue were conducted.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(2), (3) (4).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a case which does not rise from an initial grant of 
service connection, the current level of disability is of 
primary importance.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In addition, one 
Diagnostic Code may be more appropriate than another based 
upon considerations such as the individual's relevant medical 
history, his diagnosis, or his associated demonstrative 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Procedural History

The veteran was granted service connection for a headache 
disorder with anxiety at a 10 percent evaluation and a 
noncompensable evaluation for hemorrhoids in an April 1977 
rating decision.  In June 1990, the veteran's anxiety was 
rated as a separate disorder from the headache disability, 
with a 30 percent evaluation assigned.  This appeal arises 
out of a November 1999 rating decision which denied a rating 
in excess of 10 percent for headaches; a rating in excess of 
30 percent for a general anxiety disorder, and a compensable 
rating for hemorrhoids.  The Board, in an April 2001 decision 
affirmed the RO's denials.  The veteran, through counsel, 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court), which vacated the Board's opinion in August 2002, 
remanding the case to the Board for procedural compliance.  
The Board, in June 2003, remanded the claims to the RO for 
procedural and evidentiary development.  Thereafter, the RO 
increased the veteran's disability evaluations to 50 percent 
for a generalized anxiety disorder and to 30 percent for a 
headache disability, with a compensable evaluation for 
hemorrhoids remaining denied.  The Board again remanded this 
case in July 2005, as there had been no supplemental 
statement of the case issued before the appeal returned to 
the Board pursuant to the specific instructions of the 
remand.  All required actions have been taken and the claims 
are now ready for appellate review.  

Analysis-General Anxiety Disorder

The veteran has been afforded psychiatric examinations to 
evaluate the severity of his service-connected generalized 
anxiety disorder.  In September 2003, he was assessed as 
having a generalized anxiety disorder with symptoms of 
anxiety, increased worry, and significant hyperarousal 
symptoms that worsen during periods of stress.  The examiner 
reported that the veteran's symptoms have interfered with his 
potential for employment, especially in stressful situations, 
and have had a detrimental affect on his social life to a 
certain extent.  The veteran's Global Assessment of 
Functioning (GAF) score was listed as 60, with panic attacks 
of 20 to 30 minutes duration, increased during periods of 
stress, noted.  The veteran denied a feeling of increased 
depression or dysphoria, did not have homicidal or suicidal 
ideation, and was found to be able to maintain basic hygiene.  
As far as social interaction, the veteran was noted to be a 
firearms safety instructor teaching one to two classes a 
month, but reported that he is sometimes concerned that his 
anxiety disorder could interfere with his ability to relay 
information to his students.  Additionally, the examiner 
noted that the veteran's spouse of many years died in the 
late 1990s, and that this has been a source of significant 
stress for him. 

Upon the veteran's most recent psychiatric examination, dated 
in August 2006, the psychiatrist noted that the veteran's 
chief psychiatric complaint was of feeling anxiety at certain 
points.  The veteran is prescribed medication to control 
panic by a private primary care physician, and only had 
psychiatric treatment during a period following a heart 
attack in 1986-87.  As far as social interactions, the 
veteran reported that he has been married to his second wife 
for approximately eight years and that he no longer teaches 
firearms safety classes.  The veteran is a member of a 
Masonic Lodge, and states that while he never misses a 
meeting, he does have difficulty at times remembering the 
rituals associated with membership.  The veteran described 
his anxiety as intermittent, and he was assessed as having 
anxiety of mild to moderate severity, to include physical  
manifestations, notably a "fluttering" feeling in his 
chest.  

The examiner opined that the veteran's general anxiety 
disorder was by history only, as she did not feel he 
exhibited the criteria for a mental disorder at the time of 
examination.  The veteran's GAF was listed as 70-75, and his 
stable marital and social relationships were noted.  The 
veteran was not found to be unemployable or to have 
significant occupational impairment because of anxiety and 
depressed mood.  

Psychiatric disabilities, including generalized anxiety, are 
rated in accordance with the General Formula for Rating 
Mental Disorders under 38 C.F.R. § 4.130.  Generalized 
anxiety is rated under Diagnostic Code 9400, which provides 
for a 50 percent rating when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships; a 70 percent rating is warranted when anxiety 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships; a maximum 100 percent 
rating is assigned for generalized anxiety that causes total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9400.  

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating. See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).

The Board notes that a GAF score is reflective of the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness.  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994); 
see also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  
During the veteran's most recent psychological evaluations, 
his lowest GAF score has been assessed as 60.  A GAF Score of 
41 to 50 denotes serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF Score of 51 
to 60 denotes moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF Score of 61 to 70 denotes some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships. American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) (Fourth 
Edition); see also 38 C.F.R. § 4.130; Carpenter, supra.

The Board finds that the veteran's anxiety is of moderate 
severity, and that he does not exhibit traits suggestive of 
social and occupational deficiency in most areas.  The 
veteran is able to interact socially and enjoys it, and while 
he does experience a heightening of symptoms during stress 
periods, he does not have uncontrollable impulses, and is 
able to function appropriately in daily life with appropriate 
personal hygiene.  The veteran had a previous marriage of 40 
years, ending in the 1990s due to the death of his spouse, 
and is currently in a marriage of over eight years in 
duration, showing a good ability to maintain intimate 
relationships.  The veteran does not hallucinate, and while 
there is some memory lapse noted in objective testing, the 
veteran is alert and oriented to time and space.  Simply put, 
he does not have most of the symptoms that are illustrative 
of occupational and social impairment, with deficiencies in 
most areas such as suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; or inability to establish 
and maintain effective relationships.  There is evidence of 
panic attacks but not near continuous.  Moreover, there is 
indication that medication has alleviated or lessened this 
particular symptom.  As this is the case, the criteria for an 
evaluation in excess of 50 percent have not been met and the 
claim for a rating in excess of 50 percent for an anxiety 
disorder must be denied.  The Board parenthetically notes 
that this decision does not find that the veteran's 
generalized anxiety disorder is not symptomatic or productive 
of both social and industrial impairment.  On the contrary, a 
50 percent evaluation contemplates significant impairment.  
The question here is one of degree.  The symptoms noted on 
two psychiatric examinations and the GAF scores are simply 
not supportive of a rating in excess of 50 percent for the 
veteran's psychiatric disorder at this time.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Analysis-Headache Disability

The veteran contends that his recurrent headaches are severe 
and are more disabling than that contemplated by his current 
30 percent evaluation.  

Pursuant to the Board's remand of June 2003, the veteran was 
afforded a comprehensive VA examination in August 2003, as a 
previous 1999 examination of record was found to be 
significantly dated.  The associated report indicated that 
the veteran experienced headaches related to tension, 
beginning on the nape of the neck and radiating forward to 
the top of the head.  The veteran did not report sound or 
light phobia, and was able to work despite attacks two or 
three times weekly.  The severity of the veteran's headaches 
increases with stress, such as the death of his wife, and was 
noted to increase upon his being notified of a diagnosis of 
macular degeneration and diabetes mellitus.  The veteran 
treats the headaches with a muscle relaxant on occasion, or 
with acetaminophen, and usually is free from headaches after 
sleeping.  

The veteran was afforded an additional VA examination in 
August 2006.  In the associated report, the veteran's 
headaches were determined to not be migraine-type or 
prostrating in nature.  He was found able to continue 
functioning in daily activities, but with discomfort.  For 
instance, the veteran reported that if he was shopping at a 
grocery store during an attack, he would finish his shopping 
before driving home and resting.  Upon rest and medication 
with acetaminophen, the veteran's headaches usually 
dissipate.  Based on these findings and a claims file review, 
the veteran was assessed as having chronic muscle tension 
headaches.  

There is no provision specific to rating a tension-type 
headache disability, and it will be necessary to evaluate the 
veteran with the code that best captures his disability 
picture.  See 38 C.F.R. § 4.20.  The Board notes Code 8100, 
pertaining to migraine headaches.  While the veteran has 
specifically been found to not have migraines, the fact that 
the veteran's disability is centered on attacks of head pain 
makes a rating under this provision appropriate.  Under Code 
8100, the veteran would be entitled to the maximum 50 percent 
evaluation if he could show that he experiences very frequent 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  

The record does indicate an inability to work, as the veteran 
is in receipt of a total disability evaluation due to 
individual unemployability (TDIU).  This rating is, however, 
based on the total of the veteran's service-connected 
disabilities, and is not dispositive on if headaches alone 
cause a severe economic impact.  Indeed, based on both of the 
recent VA medical assessments, it appears as if the veteran 
does experience frequent headaches but, is able to function 
in daily activities.  Sleep and moderate medical intervention 
alleviate the veteran's symptoms, and if a headache occurs 
while the veteran is away from home, he is able to finish his 
task and drive back to his residence.  The Board does not 
doubt that these headaches interfere or compromise activities 
of daily living.  However, the 30 percent rating takes into 
account such disability.  The medical record does not show 
headaches manifested by very frequent prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  Thus, a rating in excess of 30 percent is 
not warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  
As such, the veteran's claim for an increase in rating must 
be denied.  

As with the anxiety disorder claim, the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
increase, and as such the benefit of doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b); Ortiz, supra; Gilbert, 
supra.  
.      
Analysis-Hemorrhoids

In April 1977, the veteran was granted service connection for 
hemorrhoids.  He contends, in essence, that the condition is 
of greater severity and warrants a compensable evaluation.  

Objectively, the veteran has had several VA examinations 
which have failed to show an active presence of hemorrhoids.  
Most recently, in August 2006, the veteran was afforded an 
examination which did not reveal hemorrhoids.  The veteran 
was, however, found to have scant redundant skin tissue.  The 
veteran reported that he has a history of hemorrhoids, and 
that he uses medicated pads to alleviate symptoms such as 
occasional itching, burning, and infrequent blood in the 
tissue.  The veteran was not found to have fecal leakage, and 
his anal lumen was normal.  Upon rectal examination, no 
masses were found, and there was no evidence of bleeding.  

Code 7336 provides for a noncompensable rating for mild or 
moderate hemorrhoids; a 10 percent rating where there is 
evidence of large or thrombotic hemorrhoids, irreducible, 
with excessive redundant tissue and evidencing frequent 
recurrences; and a 20 percent rating where there is 
persistent bleeding and secondary anemia, or with fissures.  
See 38 C.F.R. § 4.114, Diagnostic Code 7336.

There is no indication of current hemorrhoids, with the 
condition being best characterized as residual.  As far as 
evidence of recurrence, the most recent examination noted 
minimal redundant tissue as the only evidence of past 
hemorrhoids.  As this is the case, there is nothing to 
suggest that the veteran has large or thrombotic hemorrhoids.  
Additionally, while the veteran subjectively reported a 
history of bleeding, there was no objective evidence of such 
upon rectal examination, with the anal lumen being normal 
upon examination, nor was there any indication of fissures or 
anemia.  From this, the Board must conclude that the 
veteran's hemorrhoid condition is mild, as he has 
consistently been able to treat itching and burning with 
over-the-counter medicated pads or creams.  Thus, the 
veteran's claim for a compensable rating must be denied.  

Here again, the preponderance of the evidence is against the 
veteran's claim and as such, the benefit of the doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); Ortiz, 
supra; Gilbert, supra.  

                                                    
Estrashedular Criteria

The Board noted at the outset that the veteran's service-
connected disabilities combined preclude substantially 
gainful employment as he is in receipt of a TDIU rating.  The 
Board further finds that there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to the three disabilities at issue here, when 
considered individually, which would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).











ORDER

Entitlement to a rating in excess of 50 percent for a 
generalized anxiety disorder is denied.  

Entitlement to a rating in excess of 30 percent for recurrent 
headaches is denied.  

Entitlement to a compensable rating for hemorrhoids is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


